     Case 2:20-cv-01313-MWF-JC Document 28 Filed 07/21/21 Page 1 of 2 Page ID #:144



       Carol A. Sobel, SBN 84483
 1     Weston Rowland SBN 327599
       Katherine L. Robinson SBN 323470
 2     LAW OFFICE OF CAROL A. SOBEL
 3
       1158 26th Street, #552
       Santa Monica, CA 90403
 4     (t) 310 393-3055
       (e) carolsobel@aol.com
 5     (e) rowlandweston@gmail.com
       (e) klrobinsonlaw@gmail.com
 6
 7     Attorneys for Plaintiffs
 8
 9
10                         UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12
        REX SCHELLENBERG,                       Case No.: 2:20−cv−01313−MWF−JC
13
                                                NOTICE OF TENTATIVE
14                                PLAINTIFF,    SETTLEMENT
15                         vs.
                                                Date: None
16      CITY OF LOS ANGELES, et al.,            Time: None.
                                                Ctrm: 5A
17                                DEFENDANTS.
                                                ACTION FILED: 2/10/20
18
19                                              TRIAL: 10/6/21

20
21
22
23
24
25
26
27
28



                             NOTICE OF TENTATIVE SETTLEMENT
     Case 2:20-cv-01313-MWF-JC Document 28 Filed 07/21/21 Page 2 of 2 Page ID #:145




 1             The parties to the above-captioned action hereby file this Notice of Tentative
 2    Settlement in this action and request that the Court vacate the current case schedule
 3    dates.
 4             The Settlement requires approval by the Los Angeles City Claims Board. The
 5    Los Angeles City Council is currently on hiatus for the month of July. For this
 6    reason, the Claims Board will not meet in the month of July.
 7             The parties will file an update with the Court no later than September 7, 2021
 8    on the approval of the settlement. If the tentative settlement is considered by the
 9    Claims Board prior to that date, the parties will notify the Court within five (5) days
10    of the action of the Claims Board to approve or reject the settlement.
11             To permit time for the settlement to be considered by the Clams Board and, if
12    approved, for the terms of the settlement to be fulfilled, the parties request that the
13    Court vacate the current motion and trial dates.
14
15    Dated: July 21, 2021                     Respectfully submitted,
16
                                               Law Office of Carol A. Sobel
17
18                                             /s/ Carol A. Sobel
                                               By: CAROL A. SOBEL
19
                                               Attorneys for Plaintiffs
20
21
      Dated: July 21, 2021                     Michael N. Feuer, City Attorney
                                               Scott Marcus, Chief Asst. City Attorney
22                                             Gabriel Dermer, Asst. City Attorney
23                                             Felix Lebron, Dep. City Attorney
24
                                                  /s Felix Lebron
25                                             By: FELIX LEBRON
                                               Attorneys for Defendants
26
27
28

                                              1
                               NOTICE OF TENTATIVE SETTLEMENT
